(RODMAN & RENSHAW LOGO) [w72580aw7258002.gif]
February 4, 2009
CONFIDENTIAL
EpiCept Corporation
777 Old Saw Mill River Road
Tarrytown, NY 10591

Attn:   Robert W. Cook
Senior Vice President & Chief Financial Officer

Dear Mr. Cook:
     This letter (the “Agreement”) constitutes the agreement between Rodman &
Renshaw, LLC (“Rodman” or the “Placement Agent”) and EpiCept Corporation (the
“Company”), that Rodman shall serve as the exclusive placement agent for the
Company, on a reasonable “best efforts” basis, in connection with the proposed
placement (the “Placement”) of registered securities (the “Securities”) of the
Company, including warrants (the “Warrants”) to purchase shares of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), and debentures
(the “Debentures”) convertible into Common Stock to be issued pursuant to the
indenture between the Company and The Bank of New York Mellon, as trustee (the
“Trust Indenture”). The terms of such Placement and the Securities shall be
mutually agreed upon by the Company and the purchasers (each, a “Purchaser” and
collectively, the “Purchasers”) and nothing herein constitutes that Rodman would
have the power or authority to bind the Company or any Purchaser or an
obligation for the Company to issue any Securities or complete the Placement.
This Agreement, the Securities Purchase Agreement, the Warrants and the
Debentures and related Trust Indenture shall be collectively referred to herein
as the “Transaction Documents.” The date of the closing of the Placement shall
be referred to herein as the “Closing Date.” The Company expressly acknowledges
and agrees that Rodman’s obligations hereunder are on a reasonable best efforts
basis only and that the execution of this Agreement does not constitute a
commitment by Rodman to purchase the Securities and does not ensure the
successful placement of the Securities or any portion thereof or the success of
Rodman with respect to securing any other financing on behalf of the Company.
SECTION 1. COMPENSATION AND OTHER FEES.
     A. Fees and Expenses. In connection with the services described above, the
Company shall pay to Rodman the following compensation:
          1. Placement Agent’s Fee. The Company shall pay to Rodman a cash
placement fee (the “Placement Agent’s Fee”) equal to 5% of the aggregate
purchase price paid by each purchaser of Securities, or $1,250,000. The
Placement Agent’s Fee shall be paid at the closing of the Placement (the
“Closing”) from the gross proceeds of the Securities sold.
          2. Warrants. As additional compensation for the services, the Company
shall issue to Rodman or its designees at the Closing such number of warrants
(the “Rodman Warrants”) to purchase shares of Common Stock equal to 5% of the
aggregate number of shares of Common Stock into which the
1251 Avenue of the Americas, 20th Floor, New York, NY 10020 § Tel: 212 356 0500
Fax: 212 430 1711
www.rodm.com § Member: FINRA, SIPC

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
February 4, 2009
Page 2
Warrants sold to the public in the Placement are initially convertible, or
1,388,889 Rodman Warrants. The Rodman Warrants shall have the same terms as the
warrants issued to the Purchasers in the Placement, except that the exercise
price shall be 125% of the initial conversion price of the Debentures. The
Rodman Warrants shall not have antidilution protections or be transferable for
six months from the date of the Placement except as permitted by Financial
Industry Regulatory Authority (“FINRA”) Rule 5110, and further, the number of
Shares underlying the Rodman Warrants shall be reduced if necessary to comply
with FINRA rules or regulations.
          3. Expenses. The Company also agrees to reimburse Rodman’s expenses
(with supporting invoices/receipts) up to a maximum of 1% of the aggregate gross
proceeds raised in the Placement, but in no event more than $50,000. Such
reimbursement shall be payable immediately upon (but only in the event of) the
Closing.
SECTION 2. REGISTRATION STATEMENT.
The Company represents and warrants to, and agrees with, the Placement Agent
that:
     (A) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File
No. 333-153895) under the Securities Act of 1933, as amended (the “Securities
Act”), which was became effective on October 21, 2008, for the registration
under the Securities Act of the Warrants, the Debentures, and Common Stock
underlying the Warrants and the Debentures. At the time of such filing, the
Company met the requirement of Form S-3 under the Securities Act. Such
registration statement meets the requirements set forth in Rule 415(a)(1)(x)
under the Securities Act and complies with said rule. The Company will file with
the Commission pursuant to Rule 424(b) under the Securities Act, and the rules
and regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statement relating to the placement of the Securities, their respective pricings
and the plan of distribution thereof and has advised the Placement Agent of all
further information (financial and other) with respect to the Company required
to be set forth therein. Such registration statement, at the time it became
effective, including the exhibits thereto filed at such time, as amended at such
time, is hereinafter called the “Registration Statement”; such prospectus in the
form in which it appears in the Registration Statement is hereinafter called the
“Base Prospectus”; and the supplemented preliminary form of prospectus, in the
form in which it will be filed with the Commission pursuant to Rule 433
(including the Base Prospectus as so supplemented) is hereinafter called the
“Preliminary Prospectus Supplement”; and the supplemented form of prospectus, in
the form in which it will be filed with the Commission pursuant to Rule 424(b)
(including the Base Prospectus as so supplemented) is hereinafter called the
“Prospectus Supplement.” The Registration Statement at the time it originally
became effective is hereinafter called the “Original Registration Statement.”
Any reference in this Agreement to the Registration Statement, the Original
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”), pursuant to Item 12 of Form S-3, which
were or are filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), at any given time, as the case may be; and any reference in
this Agreement to the terms “amend,” “amendment” or “supplement” with respect to
the Registration Statement, the Original Registration Statement, the Base
Prospectus or the Prospectus Supplement shall be deemed to refer to and include
the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be, deemed to be incorporated therein by reference.
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “described,” “referenced,” “set
forth” or “stated” in the Registration Statement, the Base Prospectus or the
Prospectus Supplement (and all other references of like import) shall be deemed
to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in the
Registration Statement, the Base Prospectus or the

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
February 4, 2009
Page 3
Prospectus Supplement, as the case may be. The Company has not received any
notice that the Commission has issued or intends to issue a stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement or intends to commence a proceeding
for any such purpose. For purposes of this Agreement, “free writing prospectus”
has the meaning set forth in Rule 405 under the Securities Act and the “Time of
Sale Prospectus” means the Base Prospectus, together with the Preliminary
Prospectus Supplement, if any, and the free writing prospectuses, if any, used
in connection with the Placement, including any documents incorporated by
reference therein.
     (B) The Original Registration Statement (and any further document to be
filed with the Commission) contains all exhibits and schedules as required by
the Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the applicable Rules and Regulations and
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Base Prospectus, the Time of Sale Prospectus and the
Prospectus Supplement, each as of its respective date, comply in all material
respects with the Securities Act and the applicable Rules and Regulations. Each
of the Base Prospectus, the Time of Sale Prospectus, if any, and the Final
Prospectus, as amended or supplemented, did not and will not contain as of the
date thereof any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable rules and
regulations promulgated thereunder, and none of such documents, when they were
filed with the Commission, contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements therein (with
respect to Incorporated Documents incorporated by reference in the Base
Prospectus or Prospectus Supplement), in light of the circumstances under which
they were made, not misleading. No post-effective amendment to the Registration
Statement reflecting any facts or events arising after the date thereof which
represent, individually or in the aggregate, a fundamental change in the
information set forth therein is required to be filed with the Commission. There
are no documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. As of the date hereof, except for this Agreement, the Securities
Purchase Agreement, the Warrants, the Trust Indenture and the Debentures, there
are no contracts or other documents required to be described in the Base
Prospectus, the Time of Sale Prospectus or Prospectus Supplement, or to be filed
as exhibits or schedules to the Registration Statement, which have not been
described or filed as required.
     (C) The Company is eligible to use free writing prospectuses in connection
with the Placement pursuant to Rules 164 and 433 under the Securities Act. Any
free writing prospectus that the Company is required to file pursuant to Rule
433(d) under the Securities Act has been, or will be, filed with the Commission
in accordance with the requirements of the Securities Act and the applicable
rules and regulations of the Commission thereunder. Each free writing prospectus
that the Company has filed, or is required to file, pursuant to Rule 433(d)
under the Securities Act or that was prepared by or behalf of or used by the
Company complies or will comply in all material respects with the requirements
of the Securities Act and the applicable rules and regulations of the Commission
thereunder. The Company will not, without the prior consent of the Placement
Agent, prepare, use or refer to, any free writing prospectus. Neither the
Company nor any of its directors and officers has distributed and none of them
will distribute, prior to the Closing Date, any offering material in connection
with the offering and sale of the Securities other than the Base Prospectus, the
Time of Sale Prospectus, if any, the Prospectus Supplement, the Registration
Statement, copies of the documents incorporated by reference therein and any
other materials permitted by the Securities Act.

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
February 4, 2009
Page 4
     (D) Without the prior written consent of the Company, the Placement Agent
hereby confirms that it has not given and will not give to any prospective
purchaser of the Securities any free writing prospectuses other than as set
forth on Schedule A hereto.
     (E) The Company and the Placement Agent have agreed that the information
set forth on Schedule A hereto (such information shall be referred to in this
Agreement as the “Scripted Information”) shall be orally conveyed by the
Placement Agent to each Purchaser prior to the Placement Agent’s confirming
sales of Securities.
SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as disclosed in
the Registration Statement, the Time of Sale Prospectus or the SEC Reports (as
defined below), the Company hereby represents and warrants to the Placement
Agent as follows:
     (A) Authorization. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, its board
of directors or its stockholders in connection therewith other than in
connection with the “Required Approvals” (as defined in subsection 3(D) below).
Each Transaction Document to which the Company is a party has been (or upon
delivery will have been) duly authorized and executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, and (iii) that rights to
indemnification and contribution thereunder may be limited by federal or state
securities laws or public policy relating thereto.
     (B) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Securities
and the consummation by the Company of the other transactions contemplated
hereby and thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected (except as may have been consented to or waived), or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not reasonably be expected to have a Material Adverse Effect.
     (C) Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind) in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than such filings as are required to be made under applicable
Federal and state securities laws, by the “Trading Market” (which, for

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
February 4, 2009
Page 5
purposes of this Agreement means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date hereof: The Nasdaq
Capital Market and OMX Nordic Exchange), under the Securities Purchase
Agreement, under the Trust Indenture Act of 1939 (the “Trust Indenture Act”) and
those which may be required by Hercules and holders of our subordinated
convertible notes due April 10, 2009 (collectively, the “Required Approvals”).
     (D) Certain Fees. Except as otherwise provided in this Agreement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the offer and sale of the Securities contemplated by
the Transaction Documents.
     (E) Regulation M Compliance.  The Company has not, and to its knowledge
none of its officer’s or directors have, (i) taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities (other than for the Placement
Agent’s placement of the Securities), or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company, other than, in the case of clauses (ii) and (iii), compensation
paid pursuant to Section 1.A.
     (F) FINRA Affiliations. To the knowledge of the Company, there are no
affiliations with any FINRA member firm among the Company’s officers, directors
or any five percent (5%) or greater stockholder of the Company, except as set
forth in the Base Prospectus.
     In addition to the representations made in this Section 3, as of the
Closing Date, the Company hereby makes to Rodman each of the representations and
warranties made by the Company to the Purchasers in the Securities Purchase
Agreement, as though restated in their entirety herein.
SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE PLACEMENT AGENT. The Placement
Agent hereby represents and warrants to the Company as follows:
     (A) Neither the Placement Agent, nor any of its directors, officers, or
agents have distributed, and none of them will distribute, prior to the Closing
Date, any offering material in connection with the offering or sale of the
Securities other than the Prospectus, the Preliminary Prospectus Supplement, and
the Prospectus Supplement.
     (B) Neither the Placement Agent, nor any of its directors, officers, or
agents have, (i) taken, directly or indirectly, any action designed to cause or
to result in the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Securities,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Securities, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company.
     (C) The Placement Agent, nor any of its directors, officers, or agents have
distributed, and none of them will distribute, prior to the Closing Date, any
offering material in connection with the offer of the Securities other than the
information set forth in Schedule A hereto, and in no event, any materials that
could be deemed a free writing prospectus under the Securities Act.
SECTION 5. INDEMNIFICATION. The Company agrees to the indemnification and other
agreements set forth in the Indemnification Provisions (the “Indemnification”)
attached hereto as Addendum A, the

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
February 4, 2009
Page 6
provisions of which are incorporated herein by reference and shall survive the
termination or expiration of this Agreement.
SECTION 6. ENGAGEMENT TERM. The term of Rodman’s engagement hereunder will begin
on the date hereof and end on the earlier of the consummation of the Placement
or 10 days after the receipt by either party hereto of written notice of
termination. Notwithstanding anything to the contrary contained herein, the
provisions concerning confidentiality, indemnification, contribution and the
Company’s obligations to pay fees and reimburse expenses contained herein and
the Company’s obligations contained in the Indemnification Provisions will
survive any expiration or termination of this Agreement. Rodman agrees not to
use any confidential information concerning the Company provided to it by the
Company for any purposes other than those contemplated under this Agreement.
SECTION 7. RODMAN INFORMATION. The Company agrees that any information or advice
rendered by Rodman in connection with this engagement is for the confidential
use of the Company only in their evaluation of the Placement and, except as
otherwise required by law, the Company will not disclose or otherwise refer to
the advice or information in any manner without Rodman’s prior written consent.
Notwithstanding the foregoing, the Company may file this Agreement and any
Transaction Document with the Commission in any filing made by the Company
pursuant to the Securities Act, the Exchange Act or the rules and regulations
thereunder, and may refer to Rodman’s engagement hereunder and the terms of this
Agreement in any such filing (including any exhibit thereto).
SECTION 8. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the Indemnification
Provisions hereof. The Company acknowledges and agrees that Rodman is not and
shall not be construed as a fiduciary of the Company and shall have no duties or
liabilities to the equity holders or the creditors of the Company or any other
person by virtue of this Agreement or the retention of Rodman hereunder, all of
which are hereby expressly waived.
SECTION 9. CLOSING. The obligations of the Placement Agent and the Purchasers,
and the closing of the sale of the Securities hereunder are subject to the
accuracy, on the date hereof and on the Closing Date, of the representations and
warranties on the part of the Company and its Subsidiaries contained herein, to
the accuracy of the statements of the Company and its Subsidiaries made in any
certificates pursuant to the provisions hereof, to the performance by the
Company and its Subsidiaries of their obligations hereunder, and to each of the
following additional terms and conditions:
     (A) No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.
Any Exchange Act filings required to be made by the Company in connection with
the offer and sale of the Securities shall have been timely filed with the
Commission.
     (B) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
February 4, 2009
Page 7
     (C) The Placement Agent shall have received from outside counsel to the
Company such counsel’s written opinion, addressed to the Placement Agent and the
Purchasers dated as of the Closing Date, in customary form and substance,
reasonably satisfactory to the Placement Agent.
     (D) Neither the Company nor any of its Subsidiaries shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Base Prospectus, any loss or interference with
its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Base Prospectus, the Time of Sale Prospectus, if any, the
Prospectus Supplement or the Incorporated Documents and (ii) since such date
there shall not have been any change in the capital stock or long-term debt of
the Company or any of its Subsidiaries or any change, or any development
involving a prospective change, in or affecting the business, financial
condition, stockholders’ equity or results of operations of the Company and its
Subsidiaries, otherwise than as set forth in or contemplated by the Base
Prospectus, the Prospectus Supplement or the Incorporated Documents, the effect
of which, in any such case described in clause (i) or (ii), is, in the judgment
of the Placement Agent, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the Base Prospectus, the Time of Sale
Prospectus, if any, the Prospectus Supplement or the Incorporated Documents.
     (E) Subsequent to the execution and delivery of this Agreement, there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange or The Nasdaq Capital Market or trading in any
securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or minimum or maximum prices or maximum ranges for
prices shall have been established on any such exchange or such market by the
Commission, by such exchange or by any other regulatory body or governmental
authority having jurisdiction, (ii) a banking moratorium shall have been
declared by federal or state authorities or a material disruption has occurred
in commercial banking or securities settlement or clearance services in the
United States, (iii) the United States shall have become engaged in hostilities
in which it is not currently engaged, the subject of an act of terrorism, there
shall have been an escalation in hostilities involving the United States, or
there shall have been a declaration of a national emergency or war by the United
States, or (iv) there shall have occurred any other calamity or crisis or any
change in general economic, political or financial conditions in the United
States or elsewhere, if the effect of any such event in clause (i), (iii) or
(iv) makes it, in the sole judgment of the Placement Agent, impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the Base Prospectus and the Prospectus
Supplement.
     (F) No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.
     (G) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement, including this Agreement as an
exhibit thereto.
     (H) The Company shall have entered into subscription agreements with each
of the Purchasers and such agreements shall be in full force and effect and
shall contain representations and warranties of the Company as agreed to between
the Company and the Purchasers.
     (I) FINRA shall have raised no objection to the fairness and reasonableness
of the terms and arrangements of this Agreement. In addition, the Company shall,
if requested by the Placement Agent,

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
February 4, 2009
Page 8
make or authorize Placement Agent’s counsel to make on the Company’s behalf, an
Issuer Filing with the FINRA Corporate Financing Department pursuant to FINRA
Rule 5110 with respect to the Registration Statement and pay all filing fees
required in connection therewith.
     (J) Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.
     All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Placement Agent.
SECTION 10. GOVERNING LAW. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. Any right to trial by
jury with respect to any dispute arising under this Agreement or any transaction
or conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of New York or into the
Federal Court, in either case, located in New York, New York and, by execution
and delivery of this Agreement, the Company hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of
aforesaid courts. Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by delivering a copy thereof via overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If either party shall commence an action or proceeding to enforce any provisions
of this Agreement, then the prevailing party in such action or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.
SECTION 11. ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Rodman and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery and/or exercise of the
Securities, as applicable. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.
SECTION 12. NOTICES. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail at the
facsimile number or e-mail address specified on the signature pages attached
hereto prior to 6:30 p.m. (New York City time) on a business day, (b) the next
business day after the date of transmission, if such notice or communication is
delivered via facsimile or e-mail at the facsimile number or e-mail address on
the signature

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
February 4, 2009
Page 9
pages attached hereto on a day that is not a business day or later than 6:30
p.m. (New York City time) on any business day, (c) the business day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as set
forth on the signature pages hereto.

 



--------------------------------------------------------------------------------



 



EpiCept Corporation
February 4, 2009
Page 10
Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Rodman the enclosed copy of this Agreement.

            Very truly yours,

RODMAN & RENSHAW, LLC
      By:   /s/ John J. Borer        Name:   John J. Borer III        Title:  
President   

Address for notice:
1251 Avenue of the Americas, 20th Floor
New York, NY, 10020
     Attention: General Counsel
Accepted and Agreed to as of
the date first written above:

            EPICEPT CORPORATION
      By:   /s/ Robert W. Cook        Name:   Robert W. Cook       Title:  
Senior Vice President & Chief Financial Officer    

Address for notice:
777 Old Saw Mill River Road
Tarrytown, NY 10591

Attn:   Robert W. Cook
Senior Vice President & Chief Financial Officer

 



--------------------------------------------------------------------------------



 



(RODMAN & RENSHAW LOGO) [w72580aw7258002.gif]
ADDENDUM A
INDEMNIFICATION PROVISIONS
     In connection with the engagement of Rodman & Renshaw, LLC (“Rodman”) by
EpiCept Corporation (the “Company”) pursuant to a letter agreement dated
February 4, 2009, between the Company and Rodman, as it may be amended from time
to time in writing (the “Agreement”), the Company hereby agrees as follows:

1.   To the extent permitted by law, the Company will indemnify Rodman and its
affiliates, stockholders, directors, officers, employees and controlling persons
(within the meaning of Section 15 of the Securities Act of 1933, as amended, or
Section 20 of the Securities Exchange Act of 1934) against all losses, claims,
damages, expenses and liabilities, as the same are incurred (including the
reasonable fees and expenses of counsel), relating to or arising out of its
activities hereunder or pursuant to the Agreement, except to the extent that any
losses, claims, damages, expenses or liabilities (or actions in respect thereof)
are found in a final judgment (not subject to appeal) by a court of law to have
resulted primarily and directly from Rodman’s willful misconduct or gross
negligence in performing the services described herein.   2.   Promptly after
receipt by an indemnified party of notice of any claim or the commencement of
any action or proceeding with respect to which an indemnified party is entitled
to indemnity hereunder, the indemnified party will notify the indemnifying party
in writing of such claim or of the commencement of such action or proceeding,
and the indemnifying party will assume the defense of such action or proceeding
and will employ counsel reasonably satisfactory to the indemnified party and
will pay the fees and expenses of such counsel; provided that if an indemnified
party fails to provide prompt notice of such claim or proceeding the
indemnifying party shall be relieved of its obligations set forth in paragraph 1
and 3 if and to the extent the indemnifying party is materially prejudiced by
such failure to so notify. Notwithstanding the preceding sentence, the
indemnified party will be entitled to employ counsel separate from counsel for
the indemnifying party and from any other party in such action if counsel for
the indemnified party reasonably determines that it would be inappropriate under
the applicable rules of professional responsibility for the same counsel to
represent both the indemnifying party and the indemnified party. In such event,
the reasonable fees and disbursements of no more than one such separate counsel
will be paid by the indemnifying party. The indemnifying party will have the
exclusive right to settle the claim or proceeding provided that the indemnifying
party will not settle any such claim, action or proceeding without the prior
written consent of the indemnified party, which will not be unreasonably
withheld.   3.   The Company agrees to notify Rodman promptly of the assertion
against it or any other person of any claim or the commencement of any action or
proceeding relating to the Placement.   4.   If for any reason the foregoing
indemnity is unavailable to the indemnified party or insufficient to hold the
indemnified party harmless, then the Company and Rodman agree to contribute to
the amount paid or payable by the indemnified party as a result of such losses,
claims, damages or liabilities in such proportion as is appropriate to reflect
not only the relative benefits received by the Company on the one hand and
Rodman on the other, but also the relative fault of the Company on the one hand
and Rodman on the other that resulted in such losses, claims, damages or
liabilities, as well as any relevant equitable considerations. The amounts paid
or payable by a party in respect of losses, claims, damages and liabilities
referred to above shall be deemed to include any legal or other

1270 Avenue of the Americas, 16th Floor, New York, NY 10020 § Tel:: 212 356 0500
Fax:: 212 581 5690
www.rodmanandrenshaw.com § Member: FINRA, SIPC

 



--------------------------------------------------------------------------------



 



    fees and expenses incurred in defending any litigation, proceeding or other
action or claim. Notwithstanding the provisions hereof, Rodman’s share of the
liability hereunder shall not be in excess of the amount of fees actually
received, or to be received, by Rodman under the Agreement (excluding any
amounts received as reimbursement of expenses incurred by Rodman). No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.   5.   These Indemnification
Provisions shall remain in full force and effect whether or not the transaction
contemplated by the Agreement is completed and shall survive the termination of
the Agreement, and shall be in addition to any liability that the Company might
otherwise have to any indemnified party under the Agreement or otherwise.

            RODMAN & RENSHAW, LLC
      By:   /s/  John J. Borer       Name:  John J. Borer III      
Title:  President      

Accepted and Agreed to as of
the date first written above:

            EPICEPT CORPORATION
      By:   /s/  Robert W. Cook       Name:  Robert W. Cook       Title:  Senior
Vice President & Chief Financial Officer  

12



--------------------------------------------------------------------------------



 



SCHEDULE A
SCRIPTED INFORMATION
FOR DISCUSSION PURPOSES ONLY
EpiCept Corporation
Ticker: EPCT
Exchange: NASDAQ
Proposed Term Sheet
Subordinated Convertible Note Shelf Offering
The following are terms for a financing of up to $25,000,000. Final terms will
be set forth in a securities purchase agreement, indenture and related
documentation. Nothing contained in this term sheet is intended to create any
obligation on the part of the Issuer or Investor to close the proposed
transaction.

     
Offering Amount:
  7.5556 convertible notes (the “Notes”) shall be sold for $25,000,000.
 
   
Notes Maturity:
  The principal of the Notes will be due and payable on the fifth anniversary of
the closing date.
 
   
Notes Interest Rate and Payment Dates:
  7.5556% per annum, payable June 30 and December 31 of each year, commencing
June 30, 2009.
 
   
Ranking of Notes:
  The Notes are unsecured and will be pari passu in right of payment with all
our existing and future senior subordinated unsecured debt.
 
   
Convertibility:
  Immediate (into Common), subject to 9.99% (or 4.99%) beneficial ownership
blocker.
 
   
Voluntary Conversion of Notes:
  100% of the closing bid on the day of the initial signing plus $0.05.
 
   
Automatic Conversion of Notes:
  After the one year anniversary of the issuance of the Notes, the Notes will be
automatically converted into shares of common stock if the common stock trades
for 20 days within any 30 day trading period at a price equal to or greater than
200% of the closing bid on the day of the initial signing.
 
   
Make-Whole Payment:
  In the event that the Notes are converted or redeemed voluntarily by the
holder at any time prior to the 3 year anniversary of the issuance date, the
holder of the converted Notes will be paid an amount equal to $377.78 per $1,000
principal amount of Notes converted, less any interest payments made with
respect to the converted Notes. (i.e., 3-year make-whole.)
 
   
Escrow:
  An amount of the proceeds of the offering equal to the aggregate Make-Whole
Payment of the initially-issued Notes will be deposited with the escrow agent as
paying agent to be held for a period of 24 months from closing. Amounts in the
escrow account will be released to pay Make-Whole Payments with respect to Notes
converted during the escrow period. At the end of 24 months, the amount
remaining in

 



--------------------------------------------------------------------------------



 



     
 
  the escrow account will be released to the Company.
 
   
Covenants:
  Company shall not issue any equity (subject to standard exceptions) or
equity-linked debt before 120 days following the closing.
 
   
Warrants:
  40% coverage on investment amount at exercise price of $1.035.
 
   
Documentation:
  The definitive documentation shall contain such additional and supplementary
provisions, including, without limitation, representations, warranties,
covenants, agreements and remedies, as are appropriate to preserve and protect
economic benefits intended to be conveyed to the Company and the Investors
pursuant hereto.

2